Luke, J.
W. J. Jennings was indicted for forgery. The indictment charged him with “the offense of felony, for that the said W. J. Jennings on the 24th day of August, in the year of our Lord 1923, in the county [named] . . , unlawfully, feloniously, and with force and arms, did falsely and fraudulently make, sign, and print, and was then and there concerned in the false and fraudulent making, signing, and printing, and did then and there procure the false and fraudulent making, signing, and printing, of a certain check and draft upon a certain bank of this State, which said check is in words and figures as follows: LaFayette,' Ga., Dee. 18th, 1920. Walker County Bank. Pay to the order of Mrs. A. M. Street two hundred dollars . . $200.00. One [on?] note due Oct. 1, 1920, and did falsely and fraudulently make and sign, and was then and there concerned in the false and fraudulent making and signing, and did then and there procure the false and fraudulent making and signing of the name of *457Mrs. A. M. Street on the back of said check and draft as indorser thereof, and the said W. J. Jennings did then and there falsely and fraudulently utter and publish as true the aforesaid false, forged, counterfeited, and altered check and draft, knowing the same to have been falsely and fraudulently forged, counterfeited and altered as aforesaid, contrary to the laws of said State, the good order, peace and dignity thereof.”
1. The indictment was not subject to the demurrer urged against it.
2. The rulings of the court complained of upon the admissibility of evidence were not erroneous; the charge of the court was full and fair, and the evidence was amply sufficient to authorize the defendant’s conviction. For no reason pointed out in the record did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., dissents.